Citation Nr: 0025836	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  98-14 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for defective hearing, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, veteran's spouse, and veteran's brother



ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from August 1948 to August 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in July 1998, and a statement of the case was issued in 
August 1998.  The veteran's substantive appeal was received 
in September 1998.  A personal hearing was conducted at the 
RO in March 1999.  In June 2000, a hearing was conducted 
before the undersigned member of the Board in Washington, 
D.C.

The Board observes that evidence pertinent to the issues on 
appeal was received at the Board in June 2000.  However, 
initial RO consideration of this evidence was waived in 
accordance with the provisions of 38 C.F.R. § 20.1304(c) 
(1999).

The issue of entitlement to an increased rating for defective 
hearing will be addressed in the remand portion of this 
decision.


FINDING OF FACT

Symptomatology attributable to the veteran's PTSD is 
productive of no more than occupational and social impairment 
with reduced reliability and productivity due to flattened 
affect, circumstantial, circumlocutory or stereotyped speech, 
panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short and long 
term memory, impaired judgment, impaired abstract thinking, 
and disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The schedular criteria for entitlement to a 50 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD, and, as such, his claim for the 
assignment of a higher evaluation is well-grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).

With a well-grounded claim arises a statutory duty to assist 
the veteran with the development of evidence in connection 
with his claim.  38 U.S.C.A. § 5107(a).  After noting that 
the claims file includes recent VA treatment records and an 
April 2000 VA neuropsychiatric consultation, the Board finds 
that the record as it stands is adequate to allow for 
equitable review of the veteran's increased rating claim and 
that no further action is necessary to meet the duty to 
assist the veteran.  Moreover, since the present appeal 
arises from an initial rating decision which established 
service connection and assigned the initial disability 
evaluation, it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Service connection for the veteran's PTSD was granted by a 
June 1998 rating decision, and a 30 percent evaluation was 
assigned, effective January 27, 1998, under the provisions of 
Diagnostic Code 9411.  Under Code 9411, the next higher 
rating of 50 percent is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The evidence of record suggests that the veteran has 
difficulty in establishing and maintaining social 
relationships.  The May 1998 VA examiner did indicate that 
the veteran's social interaction was limited to his wife, 
daughters, and granddaughter.  While there does not appear to 
be evidence of impairment of judgment, there have been 
difficulties with memory and the veteran's affect has been 
described as "tearful" and restricted.  Certain tests also 
suggest some impairment of abstract thinking.  While the 
evidence does not clearly show that the criteria for a 50 
percent rating have been met, the Board believes that the 
totality of the evidence does suggest that the veteran's 
disability picture attributable to his PTSD more nearly 
approximates the criteria for a 50 percent rating, and 
entitlement to such a rating is therefore warranted pursuant 
to 38 C.F.R. § 4.7.  After reviewing the medical records, the 
Board finds that the 50 percent rating is warranted for the 
entire period covered by the appeal; that is, the 50 percent 
rating is warranted from January 27, 1998, the effective date 
of the grant of service connection. 

However, the clear preponderance of the evidence is against a 
finding that the criteria for the next higher rating of 70 
percent have been met.  Although his relationship with his 
wife has had some difficulties, the fact remains that he has 
been able to maintain a marriage of approximately 30 years 
duration.  He has contact with his children and grandchild.  
As for occupational functioning, the May 1998 VA examiner 
noted that the veteran's PTSD had more of a social impact on 
his relations with others than difficulty in his occupational 
history.  Further, after reviewing the VA treatment records 
(through May 2000), VA examinations, and the veteran's March 
1999 RO and June 2000 Board hearing testimony, there is no 
indication that the veteran's PTSD has been characterized by 
symptomatology that includes such severe manifestations as:  
obsessional rituals that interfere with normal activities; 
illogical, obscure or irrelevant speech; and near continuous 
panic.  While depression was noted on the April 2000 VA 
neuropsychiatric consultation, there was no indication that 
the depression affected his ability to act independently or 
appropriately.  There have also been no indications that the 
veteran's personal appearance and hygiene have been 
neglected, and there is no suggestion that there is a problem 
with impulse control.  In other words, the preponderance of 
the evidence is against a finding that a rating in excess of 
50 percent is warranted.

The Board notes that the veteran and has representative 
contended at the June 2000 Board hearing that his psychiatric 
condition had worsened since the May 1998 VA PTSD 
examination, and have requested that another VA examination 
be scheduled.  However, the Board notes that in February 
2000, the veteran was assigned a GAF score and was refereed 
for extensive neuropsychiatric testing that took place in 
April 2000.  Further, the veteran submitted VA treatment 
records dated through May 2000.  These items of evidence 
which were received subsequent to the June 2000 Board hearing 
adequately show the current psychiatric disability picture 
and no useful purpose would be served by delaying an 
appellate decision on this issue for purposes of conducting 
another examination.  Should the veteran's PTSD disability 
increase in severity in the future, he may always advance a 
claim for an increased rating. 

In sum, the veteran's PTSD is simply not manifested to a 
degree to warrant a schedular evaluation in excess of 50 
percent under the Schedule for Rating Disabilities.  
Moreover, there is not a state of equipoise of the positive 
evidence with the negative evidence to otherwise provide a 
basis for assigning a rating higher than 50 percent at this 
time or at any time during the course of the appeal.  38 
U.S.C.A. § 5107(b); Fenderson.


ORDER

Entitlement to a 50 percent rating for PTSD effective January 
27, 1998, is warranted.  To this extent, the appeal is 
granted.


REMAND

At the June 2000 Board hearing, the veteran also indicated 
that his hearing had worsened since the most recent VA 
examination in March 1998.  VA's General Counsel has 
indicated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination may be appropriate.  
VAOPGCPREC 11-95 (April 7, 1995).  The Board also notes here 
that while more current evidence pertaining to the PTSD issue 
was received subsequent to the June 2000 hearing, thus 
obviating the need for a remand for a more current 
psychiatric examination, such is not the case with the 
hearing loss issue.  There does not appear to be have been 
any audiometric examination since March 1998.  Therefore, the 
veteran's assertion that his hearing acuity has decreased 
since that time warrant a new audiometric examination. 

The Board also notes that during the pendency of this appeal, 
VA issued new regulations for evaluating impairment of 
auditory acuity.  These became effective June 10, 1999.  62 
Fed. Reg. 25,202-25,210 (May 11, 1999).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any VA medical records (not already 
in the claims file) documenting treatment 
for hearing loss should be made of 
record.

2.  The veteran should be afforded a 
special VA audiological examination to 
determine the nature and severity of his 
service-connected defective hearing.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO.  The evaluation of 
the hearing loss disability should be 
considered under whichever criteria (old 
or new) which is most favorable to the 
veteran, subject to effective date 
regulations.  The veteran and his 
representative should be then furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to assist the veteran and to 
ensure an adequate record for appellate review.  The veteran 
and his representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals


 


- 7 -


